
	
		I
		112th CONGRESS
		2d Session
		H. R. 5791
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2012
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for reasonable and necessary access to
		  Wilderness Areas for the restoration of water sources, supplies, or
		  infrastructure during a state of emergency declared by the Governor of a
		  State.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Water Supply Restoration
			 Act.
		2.Actions in
			 Wilderness Areas during a declared State of Emergency
			(a)Access to
			 Wilderness AreasWhen a state
			 of emergency declared by the Governor of a State authorizes access to,
			 reconstruction of, repairs to, or restoration of water sources, supplies, or
			 infrastructure located in a Wilderness Area, the respective State’s agencies
			 and political subdivisions may take all reasonable and necessary means of
			 accessing, reconstructing, repairing, or restoring such water sources,
			 supplies, or infrastructure as determined in their sole discretion, including
			 access by heavy mechanized or motorized vehicles or equipment, the placement,
			 replacement or repair of above ground or underground pipelines or aqueducts,
			 and the repair or construction of permanent water catchment structures and
			 above-grade diversionary flumes or other diversion infrastructure.
			(b)Restriction on
			 Federal impedimentsNo Federal agency may regulate, permit,
			 interfere, or otherwise impede such access, reconstruction, repairs, or
			 restoration during the duration or any extension of the declared state of
			 emergency.
			
